ORDER ON REHEARING Sommer, C.J. This cause returns on Claimants’ petition for rehearing following the opinion of this Court entered on October 27, 1995. Claimants’ petition was argued before the full Court on November 12, 1996, after having been scheduled on previous occasions which were inconvenient for one or more of the parties. This Court’s opinion set forth the elements which were Claimants’ burden to prove in order to sustain this claim: “A Claimant is required to prove by a preponderance of the evidence that a defect or hazardous condition existed at the site of the accident; that the State had actual or constructive notice of the defect or hazardous condition; and that the defect or hazardous condition was the proximate cause of the accident.” Cataldo v. State (1983), 36 Ill. Ct. Cl. 23, 25. Claimants once again argue that various defects in the highway, in conjunction with rain, caused the decedent’s automobile to hydroplane, which led to his death. This Court has never found hydroplaning to be the proximate cause of any automobile accident unless there was some actual physical evidence of hydroplaning. To reflexively conclude that hydroplaning occurred just because a highway was wet is not permissible, for that is too speculative. English v. State (1982), 35 Ill. Ct. Cl. 180, 185. It is undisputed that there was no physical evidence here of hydroplaning. Nonetheless, Claimants contend that hydroplaning should be found to be the proximate cause based on testimony from one of Claimants’ experts and portions of a 1993 request for admissions that was never answered by Respondent. Expert testimony requires more than speculation: “[T]he existence of a fact may not be inferred when the existence of a fact inconsistent with the first can be inferred with equal certainty.” Damron v. Micor Distributing, Ltd. (1995), 276 Ill. App. 3d 901, 909, 658 N.E.2d 1318, 1324. Here, one of Claimants’ experts testified that the action of the decedent’s automobile was “consistent with” hydroplaning. Of course, the action of the vehicle would also be consistent with the decedent’s having fallen asleep, with the decedent’s having taken his eyes off the road to tune the radio, or with many other possible causes uniquely within the decedent’s control. Thus, the expert’s hydroplaning theory does not meet the Damron standard, for there is nothing to rule out the equal viability of alternate theories of causation. With respect to the unanswered request for admissions, Claimants’ counsel did not “prove-up” the unanswered requests as required by Illinois law. (See, e.g., Banks v. United Insurance Co. of America (1975), 28 Ill. App. 3d 60, 62, 328 N.E.2d 167, 169.) And even if Claimants were somehow to be entitled to place the unanswered requests into evidence at this late stage, there is nothing in them which proves that the decedents automobile had actually hydroplaned. Rather, request no. 28 states: "The primary cause of accidents along Illinois Route 15 east of Route 157 in the area when the accident to decedent, Stuart I. Pessin, occurred was hydroplaning resulting from severe rutting * * *.” and request no. 40 states: “The testimony of the eyewitnesses is consistent with the decedents vehicle hydroplaning.” These requests, even if taken in the light most favorable to Claimants, simply do not satisfy Claimants’ burden of proving that this particular accident was actually caused by hydroplaning. In short, Claimants merely advanced a theory as to how the accident occurred; they failed to produce sufficient evidence to sustain that theory and meet their burden of proof on causation. Claimants’ failure to sustain this burden of proof is dispositive of the htigation. Accordingly, we need not address Claimants’ criticisms of the court’s statistical analysis of the traffic data from the accident site. It is therefore ordered that Claimants’ motion for rehearing is denied.